PER CURIAM:
Jeff Zhang appeals the district court’s order and judgment dismissing in part and remanding in part his complaint and amended complaint that raised several claims against Charles Town Races and Slots and several of its employees. We have reviewed the record and find no reversible error. Accordingly, we affirm in part for the reasons stated by the district court. See Zhang v. Charles Town Races, No. CA-03-52-3 (N.D.W.Va., Jan. 28, 2004). We dismiss for lack of jurisdiction that part of the appeal remanding the case to state court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED IN PART; DISMISSED IN PART